      Case 1:21-cr-00504-MKV Document 14 Filed 08/20/21 Page 1 of 7

                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                      DATE FILED: 8/20/2021
- - - - - - - - - - - - - - - -     x
                                    :
UNITED STATES OF AMERICA            :          PROTECTIVE ORDER
                                    :
           - v. –                   :          21 Cr. 504 (MKV)
                                    :
CESAR CRUZ,                         :
                                    :
           Defendant.               :
                                    :
- - - - - - - - - - - - - - - -     x

Hon. Mary Kay Vyscokil, District Judge:

          On the motion of the United States of America, by

Audrey Strauss, United States Attorney for the Southern District

of New York, through counsel, Kedar Bhatia and Kaylan Lasky,

Assistant United States Attorneys (“the Government”), pursuant

to Federal Rule of Criminal Procedure 16(d), on consent of the

defendant in the above-captioned matter (the “defendant”), by

and through his counsel, and for good cause shown,

          IT IS HEREBY ORDERED:

          1.   Except as noted in Paragraph 7 below, all

materials, including documents and the information contained

therein, electronic data, and other audio or visual materials

that are provided by the Government to the defendant in this

action pursuant to Rule 16 of the Federal Rules of Criminal

Procedure, Title 18, United States Code, Section 3500, Brady v.

Maryland, or United States v. Giglio, are considered

“Confidential Information.”
      Case 1:21-cr-00504-MKV Document 14 Filed 08/20/21 Page 2 of 7



             2.   Confidential Information disclosed to the

defendant or to his counsel in this case during the course of

proceedings in this action:

                  a.     Shall be used by the defendant and his

counsel only for purposes of defending this criminal action;

                  b.     Shall not be disclosed in any form by the

defendant or his counsel except as set forth in paragraph 2(c)

below; and

                  c.     May be disclosed by the defendant or his

counsel in this action only to the following persons

(hereinafter “Designated Persons”):

                         i.   investigative, secretarial, clerical,

paralegal, and student personnel employed full-time or part-time

by defense counsel;

                        ii.   independent expert witnesses,

investigators, expert advisors, consultants and vendors retained

in connection with this action;

                       iii.   individuals, including prospective

defense witnesses, and their counsel, to the extent deemed

necessary by defense counsel, for the purposes of the criminal

proceedings in this case; and

                        iv.   such other persons as hereafter may be

authorized by agreement, in writing, of the parties or by the

Court upon a defendant’s motion.


                                     2
         Case 1:21-cr-00504-MKV Document 14 Filed 08/20/21 Page 3 of 7



             3.   Certain of the Confidential Information, referred

to herein as “Highly Confidential Information,” is any

Confidential Material produced by the Government in this action

bearing a Bates-stamp with the designation “Highly Confidential”

or otherwise identified by the Government to counsel for the

defendant as “Highly Confidential Information.”           The

Government’s designation of material as Highly Confidential

Information will be controlling absent contrary order of the

Court.

             4.   Restrictions on Highly Confidential Information

are the same as Confidential Information, except that Highly

Confidential Information may be disclosed by counsel to the

defendant for review at the office of defense counsel, or in the

presence of defense counsel or any member of the defense team

(e.g., attorneys, experts, consultants, paralegals,

investigators, support personnel, and secretarial staff involved

in the representation of the defendant in this case), for

purposes related to this case.        The defendant shall not

maintain, retain, or keep copies of any records containing

Highly Confidential Information outside of the offices or

presence of defense counsel.        The defendant shall not make or

retain any notes that include any Highly Confidential

Information outside the offices of defense counsel.             Highly




                                      3
         Case 1:21-cr-00504-MKV Document 14 Filed 08/20/21 Page 4 of 7



Confidential Information may be disclosed to Designated Persons

consistent with the terms of Confidential Information.

             5.   Certain of the Confidential Information, referred

to herein as “Attorneys Eyes Only Information,” is any

Confidential Material produced by the Government in this action

bearing a Bates-stamp with the designation “Attorneys Eyes Only”

or otherwise identified by the Government to counsel for the

defendant as “Attorneys Eyes Only Information.”           The

Government’s designation of material as Attorneys Eyes Only

Information will be controlling absent contrary order of the

Court.

             6.   Restrictions on Attorneys Eyes Only Information

are the same as Highly Confidential Information, except that

Attorneys Eyes Only Information shall not be disclosed to or

possessed by the defendant, and may be disclosed only to defense

counsel or any member of the defense team (e.g., attorneys,

experts, consultants, paralegals, investigators, support

personnel, and secretarial staff involved in the representation

of the defendant in this case).         Attorneys Eyes Only Information

may be disclosed to Designated Persons consistent with the terms

of Highly Confidential Information.

             7.   Notwithstanding the foregoing, Confidential

Information shall not include documents, materials or

information that is (i) already in the possession of the


                                      4
      Case 1:21-cr-00504-MKV Document 14 Filed 08/20/21 Page 5 of 7



defendant at the time of the Government’s production, or (ii)

otherwise publicly available (collectively, the “Other

Information”).   Nothing in this Order shall restrict the

defendant’s use of such Other Information.

          8.     Confidential Information, Highly Confidential

Information and Attorneys Eyes Only Information disclosed to the

defendant or to his counsel during the course of proceedings in

this action, including any and all copies made of said material,

shall either be returned to the Government or shredded and

destroyed, upon the conclusion of the above-captioned case.           The

above-captioned case will be concluded upon expiration of either

the conclusion of any litigation related the above-captioned

case, including direct appeal and collateral attack.

          9.     The defendant or his counsel shall provide a copy

of this Order to Designated Persons to whom they disclose

Confidential Information, Highly Confidential Information,

and/or Attorney’s Eyes Only Information pursuant to paragraphs

2(c)(ii)-(iv).   Designated Persons shall be subject to the terms

of this Order and, if they are given possession of any

Confidential Information, Highly Confidential Information,

and/or Attorney’s Eyes Only Information, shall sign an

acknowledgment, to be retained by the counsel, indicating that

they have received and reviewed the terms of this Order and

understand that they are bound by it before being provided with


                                   5
         Case 1:21-cr-00504-MKV Document 14 Filed 08/20/21 Page 6 of 7



any materials produced pursuant to terms of this Order.             In

addition, if Confidential Information, Highly Confidential

Information, and/or Attorney’s Eyes Only Information is provided

to any Designated Persons, those Designated Persons shall return

or destroy such materials as set forth in paragraph 8.

             10.   The defendant and his counsel will not attach any

Confidential Information, Highly Confidential Information,

and/or Attorney’s Eyes Only Information produced pursuant to

this Order to any public filings with the Court or publicly

disclose any such materials, or their contents in any other

manner, without prior notice to the Government.           If the defense

and the Government cannot agree on the manner in which the

documents or their contents may be publicly disclosed, the

parties shall seek resolution of such disagreements by the

Court.

             11.   At any time, defense counsel may seek leave from

the Government to share materials designated as Highly

Confidential Information and/or Attorney’s Eyes Only Information

with the defendant (“Requested Material”).          The Government will

promptly review such Requested Material and (i) consent to the

sharing of the Requested Material with the defendant; (ii)

provide defense counsel with a redacted version of the Requested

Material that may be shared with the defendant; or (iii) provide

defense counsel with an explanation as to why the Requested


                                      6
         Case 1:21-cr-00504-MKV Document 14 Filed 08/20/21 Page 7 of 7



Material cannot be shared with the defendant at that time, so as

to facilitate the Court’s consideration of any disputes

regarding the Requested Material.         The Government will make all

practicable efforts to oblige defense counsel requests to share

Requested Material.

             12.   The provisions of this Order shall not be

construed as preventing the disclosure of any information in any

motion, hearing, or trial held in this action or to any district

or magistrate judge of this Court for purposes of this action.

             13.   The Government may authorize, in writing,

disclosure of Confidential Information, Highly Confidential

Information, and/or Attorney’s Eyes Only Information beyond that

otherwise permitted by this Order without further Order of this

Court.



SO ORDERED:


Dated:       New York, New York
             August 20, 2021



                                    HON. MARY
                                         M RY KAY
                                         MA    KAY VYSKOCIL
                                                   VYS
                                                     SKOCIL
                                    UNITED
                                        ED
                                         D STATES
                                            STATE
                                               TE
                                                ES DISTRICT JUDGE
                                                            JUD
                                    SOUTHERN DISTRICT OF NEW YORK




                                      7
